









EXHIBIT 10.11


November 26, 2017


Norman Gennarro


Dear Norman:


On behalf of Zendesk, Inc. (the “Company”), I am pleased to offer you employment
with the Company. This letter outlines the terms for your employment.


Position: Your initial position with the Company will be Senior Vice President,
Worldwide Sales. This is a regular full-time exempt position.


Start Date: Unless we arrange separately, your first day of employment will be
prior to or on January 2, 2018, subject to the satisfactory completion by the
Company of your background check, credentials, and references.


Salary: The Company will pay you an annual salary of $300,000, paid bi-weekly
during your employment, and subject to periodic review and adjustments at the
discretion of the Company. Your salary and other compensation will be subject to
applicable deductions and withholdings.


Bonus: You will be eligible to receive an annual target bonus of 100% of your
base salary based upon the achievement of performance goals established
separately (the “Bonus”). We anticipate that your Bonus will be structured
around annual performance targets for sales, financial, and/or operating results
as established by reference to the Company’s annual operating plan, as approved
and may be modified by the Company’s Board of Directors (“Board”). The actual
Bonus is discretionary and will be subject to the Company’s assessment of your
performance, as well as business conditions at the Company. The Company may also
make adjustments in the targeted amount of the Bonus, and the Bonus may be
subject to approval by and adjustments at the discretion of the Company’s Board,
a delegee of the Board, or the Company and subject to the terms of any
applicable bonus plan separately delivered to you. The Bonus will also be
subject to your employment for the full period covered by the Bonus, and will be
prorated to your Start Date.


Sign-on Bonus : The company will provide you with a sign-on bonus of $100,000
subject to applicable taxes and withholdings (the “Sign-on Bonus”). The full
amount of the Sign-on Bonus will be advanced to you on the next regularly
scheduled payroll date after your Start Date, and you will earn the Sign-on
Bonus upon completing twelve months of employment. In the event that your
employment is terminated for Cause or your resign without Good Reason, as
defined in the Company’s Change in Control Acceleration Plan (the “Acceleration
Plan”), within twelve months of the Start Date, you will be required to repay
the full Sign-on Bonus.


RSU Award: You will be eligible to participate in the Company’s equity incentive
program, subject to approval by the Company’s Board. We will recommend to the
Board, or a delegee of the Board, that you be granted Restricted Stock Units
(“RSUs”) representing 115,000 shares of the Company’s Common Stock. The terms
and conditions associated with any RSUs granted to you, including vesting and
other conditions, will be governed by the Company’s equity incentive plan and
any associated Restricted Stock Unit Award Agreement that you may be required to
enter with the Company.


Restricted Stock Unit Vesting: Your RSUs will vest over a four-year vesting
schedule, subject to acceleration provisions provided below. The first 25% shall
vest during the month of your first anniversary of your Start Date with the
Company. The remaining 75% shall vest ratably over the remaining 36 months.


Stock Options: You will be eligible to participate in the Company’s stock option
program, subject to approval by the Company’s Board. We will recommend to the
Board, or a delegee of the Board, that you be granted an option to purchase
115,000 shares of the Company’s Common Stock at the stock’s fair market value on
the date of grant. Your eligibility for stock options will be governed by the
Company’s equity incentive plan and any associated stock option agreement that
you may be required to enter with the Company.


Stock Option Vesting: Your stock options will vest over a four-year vesting
schedule, subject to acceleration provisions provided below. The first 25% shall
vest on the first anniversary of your Start Date with the Company. The remaining
75% shall vest ratably over the remaining 36 months.






--------------------------------------------------------------------------------




Acceleration of the Vesting of Equity: You will be eligible to participate in
the “Acceleration Plan”. The Acceleration Plan provides for the acceleration of
the vesting of a participant’s RSUs and stock options in the event that the
participant’s provision of services to the Company is terminated under certain
circumstances following a change in control of the Company, subject to the terms
and conditions set forth in the Acceleration Plan. The full text of the
Acceleration Plan is available for your review.


Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to employees, including health,
dental, life and disability insurance, subject to the terms and conditions of
those plans and programs which may be modified from time to time. Details of
these benefits programs, including mandatory employee contributions, will be
made available to you when you start. You may also participate in the Company’s
401(k) Retirement Plan and you will be eligible to participate in our “Take What
You Need” Vacation Policy.


Representation Regarding Other Obligations: This offer is contingent on your
representation that you are not subject to any confidentiality, non-competition
agreement or a similar type of restriction that may affect your ability to
devote full time and attention to your work at Zendesk. If you have entered into
any agreement that may limit your ability to work on behalf of the Company,
please provide the Company a copy of such agreement as soon as possible.


Other Terms: Your employment with the Company shall be on an at-will basis. In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice. Similarly, the terms of employment outlined in
this letter are subject to change at any time provided that the at-will nature
of your employment may not be altered except by a formal writing signed by the
Company’s Chief Executive Officer.


You also will be required to sign the Company’s standard Confidentiality and
Assignment Agreement, attached as Exhibit A, and the Company's Standard Mutual
Agreement to Arbitrate Claims, attached as Exhibit B (collectively, “Employee
Agreements”) as a condition of your employment. This offer letter and the
Employee Agreements shall be governed by California law. The Company agrees to
provide reimbursement for reasonable expenses incurred in connection with
section 10 of the Confidentiality and Invention Assignment Agreement, subject to
you providing receipts or other proof of such expenses.


In addition, as with all employees, our offer to you is contingent on your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States. You will be required to complete Form I-9 in
accordance with the Immigration Reform and Control Act of 1986. You are required
to complete Section 1 of the Form I-9 on or before your first day of employment
and to present, within 72 hours of hire, verification of your identity and legal
right to work in the United States. On your first day of employment, bring
original documents to verify your employment eligibility - please refer to the
I-9 form for the list of acceptable documents.


We are excited about the opportunity to work with you at Zendesk, Inc. If you
have any questions about this information, please do not hesitate to call.
Otherwise, please confirm your acceptance of this offer of employment by
November 30, 2017 by signing below and returning a copy. We are confident that
with your background and skills, you will have an immediate positive impact on
our organization.


Very truly yours,






/s/ Mikkel Svane
Mikkel Svane
Chief Executive Officer


/s/ Norman Gennarro
Norman Gennarro


Date: 11/26/2017
















